DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Objections to the Claims and Specification
	Applicant’s amendments submitted June 22, 2021 have successfully overcome all previous objections; those objections are withdrawn.

II.	Prior Art Rejections under 35 U.S.C. § 103
	Applicant’s arguments filed June 22, 2021 have been fully considered but are not persuasive for the reasons set forth below.
Applicant’s first argument is that “one of ordinary skill in the art would not have any motivation or suggestions to look at Gat in order to find the missing feature of Ben-Yehuda” because “the phototherapy provided by Gat is completely different from the phototherapy disclosed by Ben-Yehuda and it cannot be considered belonging to a similar technical field.” Applicant appears to be arguing that Gat should be excluded as non-analogous art. However, it has been held that a prior art reference must either (1) be in the field of applicant’s endeavor or, if not, then (2) be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gat’s disclosure is clearly within the field of Applicant’s endeavor because Gat’s invention is directed to GI tract light therapy, and even more particularly a swallowable capsule for GI tract light therapy. To consider Applicant’s field of endeavor, or “technical field,” as being solely limited to inventions which treat a specific type of bacteria (namely H. pylori) would be impermissibly narrow and would not fairly represent the entire scope of the field of endeavor. Furthermore, Gat is clearly relevant to numerous of the problems faced by Applicant such as how to control light sources based on different locations within a GI tract of the patient (an issue which can apply to a wide variety of intended uses, whether it be targeting bacteria or lesions caused by other GI diseases, etc.).
Applicant’s second argument is that Ben-Yehuda teaches modes for turning on and off the light sources for energy savings, and thus in making the combination with Gat one skilled in the art would be limited to considering only ways to achieve this same particular goal, as opposed to varying light parameters such as wavelength, dosage and duration. The Examiner respectfully disagrees. When modifying a first reference with the teachings of a second reference, the rationale for the modification is not required to come from an explicit suggestion in the first reference. Such a suggestion is merely one possible example of a proper rationale for combining references. See MPEP § 2143(I)(“Exemplary Rationales”). A suitable rationale for obviousness can also arise from a teaching or suggestion in the second reference. For instance, Gat’s teaching that wavelength can be adjusted based on location/position within the GI tract would prompt one skilled in the art to consider such an 
Applicant’s third argument is that even if such a combination were proper, there would be no suggestion to provide individual programmed control for each light source in order to obtain a desired combination of wavelengths. In support of this, Applicant argues that Gat does not disclose the possibility to vary the wavelength, dose and duration of a single light source in order to vary the proportions of the doses of the different wavelengths depending on the position of the capsule in the GI tract (citing portions from Paras. 46-47, 49 and 67). However, Applicant’s argument on this point simply attacks Gat’s teachings alone as opposed to addressing the actual combination of Ben-Yehuda and Gat and taking into consideration what each of their teachings would collectively suggest to one skilled in the art. Specifically, as noted previously in the rejections, Ben-Yehuda teaches a single swallowable capsule including multiple sources emitting different wavelengths and individual light source control (i.e. at minimum, individualized on/off control). Ben-Yehuda also teaches providing individual target amounts of light to different regions of the GI tract based on sensed locations (see e.g. Para. 72) and that different combinations of wavelengths can be effective and can be programmed to be delivered (see e.g. Paras. 55 and 198). However, as noted in the rejection, Ben-Yehuda fails to teach light sources which each have adjustable wavelengths, particularly adjusted based on location within the GI tract; Gat is cited to incorporate this teaching into Ben-Yehuda, based on the rationale that doing so would advantageously allow a more individually-tailored and more appropriate therapeutic dose to be applied to each individual region which needs treatment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0005758 A1 to Ben-Yehuda et al. (hereinafter “Ben-Yehuda”) in view of US 2013/0053928 A1 to Gat et al. (hereinafter “Gat”).
	Regarding Claim 1, Ben Yehuda teaches:
(20) arranged, in use, to cross a human stomach for carrying out a phototherapeutic treatment (see, e.g., “for providing phototherapy to a stomach” in Para. [0045] and “In some embodiments of the invention, the stomach is treated. The capsule is swallowed and provides therapeutic illumination to the stomach” in Para. [0302]) arranged to combat an infection due to the presence of the bacterium Helicobacter pylori (this is considered to be a statement of intended use which is met by Ben-Yehuda since the reference otherwise teaches all of the limitations of claim 1, and therefore in use would be effective against H. pylori), said ingestible capsule comprising: 
at least one primary light source (21) arranged to emit an electromagnetic phototherapeutic wave having a first wavelength (see, e.g., Para. [0027]: “the light sources emit light substantially mostly at one or more wavelengths in ranges selected from the group consisting of 400-480 nm, 610-750 nm, and 800-950 nm”; also see Paras. [0143]-[0144] which specifically teaches that LEDs emitting multiple different wavelengths of light can be used); 
at least one auxiliary light source (22) arranged to emit an electromagnetic phototherapeutic wave having a second wavelength (see, e.g., Para. [0027]: “the light sources emit light substantially mostly at one or more wavelengths in ranges selected from the group consisting of 400-480 nm, 610-750 nm, and 800-950 nm”; also see Paras. [0143]-[0144] which specifically teaches that LEDs emitting multiple different wavelengths of light can be used); 
(34) arranged to contain said or each primary light source and said or each auxiliary light source, said wrapper being at least partially transparent to said first and second wavelengths (see, e.g., “Light sources 21 and 22, and light directors 31 and 32, are optionally located in a central portion of capsule housing 34 that is surrounded by a region, hereinafter referred to as "window", represented by a dashed portion 35 of wall 36 that is transparent to light provided by light sources 21 and 22” in Para. [0141]);
a control unit (26) arranged to selectively activate said or each primary light source and/or said or each auxiliary light source (see, e.g., “controller 26 turns on and turns off light source 21 and/or 22” in Para. [0173]); 
at least one energy source (power supply 24) arranged to provide energy for feeding said control unit and/or said light sources; 
said first wavelength being between 400-525 nm and said second wavelength being between 525-650 nm (see, e.g., Para. [0027]: “the light sources emit light substantially mostly at one or more wavelengths in ranges selected from the group consisting of 400-480 nm, 610-750 nm, and 800-950 nm”; also see Paras. [0143]-[0144] which specifically teaches that LEDs emitting multiple different wavelengths of light can be used; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05(I)). 
characterized in that said control unit is also arranged to:
receive an information of position reporting in real time an area of said stomach crossed by said ingestible capsule (see, e.g., “for determining its direction, speed of movement and location as it travels through the GI tract” in Para. [0056]; additionally see Para. [0070] which discusses the “beacon” for locating the capsule in a particular location; also see “location is determined by double-integrating acceleration determined responsive to measurements by an accelerometer, over time, to determine distance traveled through the GI tract” in Para. [0073]; also see Para. [0180] discussing how to determine a location of a diseased region; also see Paras. [0217]-[0225] which discuss the position-based modality for determining when to activate the light sources);
on the basis of said information of position, determine a wavelength, a dosage, and a duration of administration of said electromagnetic phototherapeutic waves for each light source in order to obtain a desired combination of wavelengths (Para. [0072]: providing individual target amounts of light to different regions of the GI tract; Paras. [0055] and [0198]: different combinations of wavelengths can be effective and can be programmed to be delivered) and therefore achieve an optimal phototherapeutic treatment of said area of said stomach (see, e.g., “light dose control” in Para. [0148]; also see “compared against a required "dose response curve" to verify that the source(s) it delivers a correct amount of therapeutic energy to the tissue” in Para. [0160]; also see “capsule speed measurements are also used for stopping the illumination. The stopping prevents an overdose of an area where the capsule has stopped” in Para. [0183]; also see “duration is calculated taking into account the light intensity of the light sources and a measured and/or expected speed of movement along the GI tract” in Para. [0309]);
(see, e.g., “at a desired location in the GI tract” in Para. [0059], and “activation/deactivation of the therapeutic light source” in Para. [0057]; also see Para. [0199] and [0204]).
Ben-Yehuda is unclear as to whether the control unit automatically changes wavelength at different locations based on the needs of each particular location. Another reference, Gat, is in the analogous field of an ingestible phototherapy capsule and/or is relevant to the pertinent problem of treating bacteria in the GI tract with phototherapy (see Para. [0014]), and teaches that multiple LEDs of different wavelengths can be used and selectively activated at different regions to achieve various different therapeutic effects (see, e.g., Para. [0039]: “LEDs 1 may radiate in a continuous, intermittent, or alternate mode through the transparent portions of case 4. In addition, LEDs 1 may radiate at different wavelengths to achieve different therapeutic effects and to perform light treatment of specific pathologies in vivo, e.g., as indicated in Table 1, hereinabove”; also see Para. [0045]), also teaches that light therapy in the GI tract may be effective in treating bacteria (see, e.g., Para. [0014] “Light therapy within the GI tract may have an effect on bacterial mucosal colonization or eradicate GI bacteria”) and including location-dependent control of at least light intensity and wavelength (see, e.g., Para. [0017]: “the device may radiate with a variable light intensity and at different wavelengths in a way that would be movement dependent, and optionally location dependent” as well as Para. [0046] which includes the same teaching; additionally, see Para. [0047] which specifically discusses that different modes can be switched based on location) as well as controlling specific amounts/dosages that are dependent on each particular location (see e.g. Para. [0019]: “a desired location and/or orientation of the device in the GI tract, and being maintained in that location/orientation for as long as the light therapy of the particular location is required or needed”). 
Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda to specifically calculate each of wavelength, dose and duration of treatment specific to each particular treatment location because doing so would advantageously allow a more individually-tailored and more appropriate therapeutic dose to be applied to each individual region which needs treatment. 

Regarding Claim 2, Ben-Yehuda in view of Gat renders obvious claim 1 as discussed above. Ben-Yehuda further renders obvious the wavelength of 625 nm at least because Ben-Yehuda teaches the wavelength range of 610-750 nm as already discussed above; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05(I). Additionally, Ben-Yehuda renders obvious the wavelength of 500 nm at least because Ben-Yehuda teaches that 490 nm is “expected to yield good results” as seen in Para. [0055]; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Id. 490 nm and 500 nm are sufficiently close that one skilled in the art would have expected them to have the same or at least very similar properties.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding Claim 4, Ben-Yehuda further teaches a pH sensor; see e.g. Para. [0197].

Regarding Claim 5, Ben-Yehuda further teaches an accelerometer; see e.g. Para. [0071].

Regarding Claim 6, Ben-Yehuda further teaches various sensors including pH and an accelerometer (discussed above), either of which can be used to determine proximity to the desired treatment region (see cited portions above). However, additionally, Gat teaches the use of a proximity sensor to specifically sense proximity to a predetermined target site (see Para. [0065] of Gat). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda to incorporate the proximity sensor of Gat because doing so would advantageously allow a 

Regarding Claim 8, in Ben-Yehuda, see light directors 31 and 32; additionally, see e.g. Para. [0427] of Ben-Yehuda (“beam-shaping optics”).

Claims 1-2 are further rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yehuda in view of Gat as applied to claim 1 above, and further in view of US 2012/0226335 A1 to Surrenti et al. (hereinafter “Surrenti”) in view of US 2004/0039242 A1 to Tolkoff et al. (hereinafter “Tolkoff”).
Regarding Claims 1-2, Ben-Yehuda in view of Gat is considered to fully render the claims obvious as already explained above. However, to further establish the obviousness of (1) treating infections of H. pylori, and (2) the particular claimed wavelengths being effective for that specific treatment, attention is cited to Surrenti which is in the analogous art of an ingestible capsule for providing phototherapy to treating H. pylori infections (see title and abstract) and teaches that 630 nm is an effective wavelength for such a treatment (see abstract). Additionally, Tolkoff is similarly in the analogous art of treating H. pylori via phototherapy provided to the stomach (see abstract and FIG. 1) and teaches that for H. pylori specifically, wavelength peaks near 505 nm and 655 nm (among others) are effective, and that generally speaking the entire range of 400-650 nm is effective at killing or debilitating H. pylori (see Para. [0047]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-
In addition to the rationale above, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to engage in routine experimentation to discover the optimal treatment parameters for each particular treatment including wavelength based upon various factors known and understood to those skilled in the art, such as how different types of diseased tissue respond differently to various wavelengths. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yehuda in view of Gat as applied to claim 1 above, and further in view of US 2012/0148976 A1 to Brawn (hereinafter “Brawn”).
Regarding Claim 3, Ben-Yehuda in view of Gat renders obvious claim 1 as discussed above, but fails to further teach wherein said control unit is also arranged to receive an information concerning the temperature of said light sources said information concerning the temperature allowing to determine the duration of administration of said 
Another reference, Brawn, is in the analogous field of endeavor of therapeutic light treatment, and/or is pertinent to the problem of overheating therapeutic light sources, and specifically teaches that a programmable controller can receive temperature information concerning the temperature of a therapeutic light source, either by monitoring the current/voltage relationship of the light source, or by using a temperature sensor to monitor the temperature of a therapeutic light source (e.g. LED, laser) (see Para. [0327] of Brawn: “Thus, by monitoring the current/voltage relationship programmable controller 50 can determine whether the light emitter (e.g., LED, laser) is at an undesirably high temperature. A temperature sensor can also be used to determine whether a light source or light assembly, or any component thereof is at an undesirably high temperature. Furthermore, the temperature sensor can determine whether a light emitter, light source, or light assembly has an undesirably low temperature. A temperature sensor can be used to determine whether any part of a light-therapy apparatus falls within a desired temperature range”) and teaches that the programmable controller can shut off or reduce current to any particular light source based on the sensed temperature (see Para. [0328] of Brawn). 
Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda in view of Gat to allow the control unit to receive temperature information of the light source(s), either through monitoring the current/voltage relationship and/or through incorporation of a temperature .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yehuda in view of Gat as applied to claim 1 above, and further in view of US 2016/0151639 A1 to Scharf et al. (hereinafter “Scharf”).
Regarding Claim 7, Ben-Yehuda in view of Gat renders obvious claim 1 as discussed above, but fails to further teach wherein within said transparent wrapper a diffusive fluid is provided arranged to increase the diffusion of said light sources. Another reference, Scharf, is in the analogous field of treating internal bacterial infections with phototherapy (see e.g. Paras. [0003], [0018]) and teaches a light emitter which is surrounded by a transparent member filled with light scattering fluid (see Paras. [0302], [0304]) in order to provide a more uniform emission of light (see e.g. “such that light delivered by bundle 154 and/or light delivery element 155 can be reflected in all directions relatively equally”). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Ben-Yehuda in view of Gat to further incorporate a light diffusing/scattering fluid to increase the scattering/diffusion of the light, as taught by Scharf, because doing so would predictably .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, July 20, 2021